Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tim Xai (Reg. No. 45,242) on 08/22/2022.

The application has been amended as follows:

Amend the claims as follows:

Cancel claim 3.

Claim 1,
Replace claim 1 with the following so that it reads:
-- 1. A computer system having a firmware verification mechanism, comprising:
a plurality of non-transitory storage circuits, each of the non-transitory storage circuits being configured to store at least one of a plurality of strings not generated by using a random number; and
a processing circuit configured to perform retrieving a plurality of public key composition strings from the plurality of strings stored in the non-transitory storage circuits for combining the public key composition strings to form a public key and to calculate the public key to form a first private key, wherein the processing circuit further performs steps for firmware verification corresponding to a device firmware, the steps comprising:
loading a to-be verified block of the device firmware, wherein the to-be verified block is generated by a second private key;
determining whether the second private key which generates the to-be verified block matches the first private key which is calculated from the public key; and
determining that the to-be verified block passes the verification when the second private key which generates the to-be verified block matches the first private key. --

Claim 4,
Replace claim 4 with the following so that it reads:
-- 4. The computer system of claim 1, wherein the strings are stored in the device firmware and the non-transitory storage circuits via a protection function or a protection code. --

Claim 7,
Lines 1-2, replace the claim preamble with the following so that it reads:
-- 7. The computer system of claim 1, wherein the firmware verification steps further comprise: --

Claim 8,
Replace claim 8 with the following so that it reads:
-- 8. A firmware verification method applied to a computer system having a firmware verification mechanism, comprising:
retrieving a plurality of public key composition strings of a plurality of strings from a plurality of non-transitory storage circuits by the processing circuit for combining the public key composition strings to form a public key and to calculate the public key to form a first private key, wherein the non-transitory storage circuits are configured to store at least one of the strings not generated by using a random number;
loading a to-be verified block of the device firmware, wherein the to-be verified block is generated by a second private key;
determining whether the second private key which generates the to-be verified block matches the first private key which is calculated from the public key by the processing circuit; and
determining that the to-be verified block passes the verification by the processing circuit when the second private key which generates the to-be verified block matches the first private key. --



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN STOYNOV whose telephone number is (571)272-4236. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFAN STOYNOV/Primary Examiner, Art Unit 2186